Citation Nr: 1518420	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO. 14-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether revision of a September 24, 2008 rating decision denying service connection for a Baker's cyst of the right knee is warranted on the basis of clear and unmistakable error (CUE).

2. Whether revision of a September 24, 2008 rating decision denying service connection for a left knee disability is warranted on the basis of CUE.

3. Whether revision of a September 24, 2008 rating decision denying service connection for a left elbow disability is warranted on the basis of CUE.

4. Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disability and, if so, whether service connection is warranted. 

5. Whether new and material evidence has been submitted to reopen the claim for service connection for a Baker's cyst of the right knee and, if so, whether service connection is warranted.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen claims for service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2008 rating decision denied service connection for right knee and left elbow disabilities based on the fact that the evidence of record did not show that these disabilities were incurred in service or were causally related to an in-service event, injury or disease.

2. A September 2008 rating decision denied service connection for a left knee disability based on the fact that the evidence of record did not show that a left knee disability was causally related to an in-service event, injury or disease.

3. It is not shown that the correct facts, as they were known at the time, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in the September 2008 rating decision that denied service connection right knee, left elbow, and left knee disabilities.


CONCLUSION OF LAW

The September 2008 rating decision that denied service connection for left knee, right knee, and left elbow disabilities did not involve CUE and may not be reversed or amended on the basis of CUE. 38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.302 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). However, the VCAA duties to notify and assist to not apply to CUE claims. Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001. As such, VA's duty to notify and assist as to the Veteran's current claims need not be addressed any further. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

II.  CUE

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. §§ 3.104, 3.105(a). A claim of CUE is a collateral attack on a final RO decision. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 
A three-pronged test is used to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. Russell, 3 Vet. App. at 313-14. 

CUE is a very specific and rare kind of error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id. The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error. Id. at 44. The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. Id. 

Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error. See Damrel v. Brown, 6 Vet. App. 242, 246 (1994). Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error. Fugo, 6 Vet. App. at 44. A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001). When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different. Simmons v. West, 14 Vet. App. 84, 88 (2000). 

As an initial matter, in the decision in which the Veteran has alleged CUE the RO indicated it had reviewed the Veteran's VA treatment records from 2005 to 2012. However, upon review of the electronic claims file, these records had not been transferred to either the Virtual VA or VBMS systems so as to be reviewable by the Board. The Board therefore requested that the RO upload these records. The Board is aware that it is prohibited from conducting its own development. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the Board in its request did not order new development, and instead requested that the record be supplemented so that it included information present at the time of the September 2008 decision, as such records are considered to be in constructive possession of VA. Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that during the pendency of the appeal the Veteran submitted a new authorization for release of private treatment records spanning the period from 2005 to 2012. While these records would cover the period considered by the September 2008 rating decision, they are not relevant to the determination of CUE. These private records were not considered in the September 2008 rating decision, and the evaluation of the Veteran's CUE claim is exclusively based on the evidence of record at the time of the decision. Thus, while the records correspond with the time period looked at by the September 2008 rating, as they were not before VA at the time of the decision, they are not relevant to the CUE determination.

Turning to the merits of the Veteran's CUE claim, the Veteran contends that in a September 2008 rating decision, VA committed CUE when it denied service connection for a right knee and left elbow disability based on a lack of an in-service event, injury or disease or a nexus between the current disabilities and active service, and also denied service connection for a left knee disability based on a lack of a nexus between the current disability and an in-service event, injury or disease. Reading the Veteran's statements and testimony liberally, the Veteran appears to have advanced two theories in support of his CUE claims. The first is that the RO improperly did not schedule him for a VA examination with respect to his claims. See October 2011 CUE Claim. The second theory, raised during the Veteran's hearing, appears to be that the RO either improperly weighed or did not consider all of the evidence of record. See February 2015 Hearing Transcript at 14.

Concerning the improper weighing of evidence, the Veteran's claims file does not indicate that the RO clearly overlooked or ignored evidence that was of record, that the correct facts were not before the adjudicator, or that the law was misapplied. The Veteran's VA treatment records are silent for any opinions linking the Veteran's left knee, right knee or left elbow disabilities to his active duty service. Service treatment records are silent for any evidence of a left elbow injury in service. The RO noted that service treatment records reflected a knee injury in April 1961. However, the RO noted that there was no evidence of a causal link between the Veteran's in-service knee injury and either of his claimed knee disabilities. 

As noted above, an allegation of improper or erroneous weighing of the evidence cannot form a basis for a CUE claim. See Damrel, 6 Vet. App. at 246. Further, there is simply no evidence that the RO ignored evidence of record or committed error that would have resulted in a manifestly different outcome. The September 2008 denial clearly acknowledged the Veteran's noted knee injury in service; however, it just as clearly noted the absence of any medical evidence of a link between the in-service injury and the claimed right and left knee disabilities.

Turning to the second theory advanced by the Veteran, it is true that the Veteran was not provided with VA examinations concerning his claimed disabilities. However, the RO noted the presence of current disabilities, and noted an in-service knee injury. It was further noted that there was no evidence of an in-service left elbow injury, nor was there any indication of a medical relationship between the Veteran's knee disabilities and left elbow disability and any in-service event, injury, or disease. Thus, based on the evidence it is questionable as to whether an examination was in fact warranted. See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). However, even assuming that based on these facts an examination for some or all of the claimed disabilities was warranted, the failure to assist the Veteran by not obtaining an examination cannot constitute CUE. Damrel, 6 Vet. App. at 246; Caffrey, 6 Vet. App. at 382; Cook, 258 F.3d 1311. 

As neither of the Veteran's contentions can, by law, form the basis of a CUE claim, revision of a September 24, 2008 rating decision on the basis of CUE in the failure to grant service connection for a left knee disability, a right knee disability, and a left elbow disability is denied. Caffrey, 6 Vet. App. at 382; Cook, 258 F.3d 1311.


ORDER

Revision of a September 24, 2008 rating decision on the basis of CUE in the failure to grant service connection for a Baker's cyst of the right knee is denied.

Revision of a September 24, 2008 rating decision on the basis of CUE in the failure to grant service connection for a left knee disability is denied.

Revision of a September 24, 2008 rating decision on the basis of CUE in the failure to grant service connection for a left elbow disability is denied.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). In this case, in August 2011 the RO reopened and denied service connection for left and right knee disabilities. The Veteran subsequently submitted a June 2012 statement expressing disagreement with the August 2011 decision concerning the bilateral knee disabilities, which constitutes a timely NOD. 38 C.F.R. §§ 20.201, 20.302. There is no indication that any further action has been taken on this issue, and therefore a remand is required for the issuance of a SOC and to provide the Veteran with an opportunity to perfect an appeal. In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). Accordingly, the issues have been recharacterized as shown on the title page.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Issue a statement of the case to the Veteran on the issues of entitlement to service connection for left and right knee disabilities. See June 2012 Notice of Disagreement.
Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


